DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 & 21-25 have been considered but are moot because the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference and newly found prior art reference(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 12-15, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rawat et al. US Patent Application Publication 2005/0134520 and Li et al. US Patent 7,047,076 (cited by applicant).
Regarding Claim 1, Rawat et al. teaches an implantable medical device (Figs. 1a-5, 7 Par. 0021), comprising: 
an implantable housing (150 Figs. 1a-3a Par. 0039) comprising a conductive surface (140/160 Fig. 2B Par. 0038, 0039); 
a header (100A / 100B Figs. 1a-3a Par. 0038, 0042) coupled to an outer surface of the implantable housing (Figs. 1a-3a); 
control circuitry (720 Fig. 7 Par. 0060) within the implantable housing, the control circuitry, including a telemetry circuit configured to enable radio frequency communication with an external device separate from the implantable medical device (Par. 0004); and 
a capacitively loaded (Par. 0023, 0048) loop antenna (loop formed with 205, 220B, 210B & 140 Fig. 2B Par. 0039, 0041) disposed within the header and coupled to the telemetry circuit (Par. 0021), the capacitively loaded loop antenna configured to facilitate radio frequency communication comprising a feed (210B Fig. 2B Par. 0039), a radiating element (220B Fig. 2B Par. 0041), and a return (205 Fig. 2B Par. 0041) to the conductive surface of the implantable housing, creating an inductance between the feed and the conductive surface (inductance of loop 205, 220B, 210B & 140 Fig. 2B), 
wherein the feed extends normal to the conductive surface of the implantable housing (Fig. 2B), coupling the telemetry circuit to the radiating element through a connector block (555 seen in Fig. 5 Par. 0053), 
wherein the radiating element comprises a conductor (Figs. 2B, also seen in Figs. 4A-C), and a height above the top surface of the implantable housing (Figs. 2B, also seen in Figs. 4A-C), creating a capacitance between the radiating element and the conductive surface, wherein the capacitance of the radiating element is configured to counteract the inductance of the capacitively loaded loop antenna (Par. 0047), and 
wherein the return extends normal to the conductive surface of the implantable housing (Figs. 2B, also seen in Figs. 1D, 4A-C), coupling the radiating element to the conductive surface of the implantable housing (Figs. 2B, also seen in Figs. 1D, 4A-C), wherein the conductive surface of the implantable housing functions as a ground plane (Par. 0039) for the capacitively loaded loop antenna.
Rawat et al. is silent on wherein the radiating element comprises a conductor having a larger cross section than the feed and the return.
However, Li et al. teaches wherein the radiating element comprises a conductor (120d, 121d Fig. 2c) having a larger cross section than the feed (122d Fig. 2c) and the return (126d Fig. 2c).
In this particular case, providing a radiating element having a larger cross section than the feed and the return is common and well known in the art as evident by Li et al. in order to provide increased efficiency, broader bandwidth, and/or improved impedance matching characteristics (Col. 2 L 14-15).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the conductor of the radiating element of Rawat et al. to have a larger cross section than the feed and the return based on the teachings of Li et al. as a result effect in order to provide increased efficiency, broader bandwidth, and/or improved impedance matching characteristics.
Regarding Claim 3, Rawat et al. as modified teaches wherein the capacitively loaded loop antenna has a radiation resistance between 25 and 100 ohms (between 35 and 150 ohms Par. 0026).
Regarding Claim 4, Rawat et al. as modified teaches wherein the capacitively loaded loop antenna is a 50-ohm antenna (between 35 and 150 ohms Par. 0026).
Regarding Claim 5, Rawat et al. as modified teaches wherein the capacitance of the radiating element is configured to cancel the inductance of the capacitively loaded loop antenna (Par. 0047).
Regarding Claim 6, Rawat et al. as modified teaches wherein the distance between the feed and the return is selected to provide a radiation resistance of the capacitively loaded loop antenna between 25 and 100 ohms (between 35 and 150 ohms Par. 0026).
Regarding Claim 8, Rawat et al. as modified teaches wherein the radiating element comprises a planar conductor having a length and width along a top surface of the implantable housing and a thickness normal to the top surface of the implantable housing (Figs. 1a-3a).
Regarding Claim 12, Rawat et al. as modified teaches wherein the radiating element has a length along the top surface of the implantable housing (Figs. 1a-3a).
Rawat et al. is silent on wherein the height of the radiating element above the top surface of the implantable housing is greater than the length of the radiating element.
However, Rawat et al. teaches “the reactance of antenna 710 can be tuned out so that antenna 710 forms a resonant structure at the specified carrier frequency and efficiently transmits and receives far-field radiation. Antenna tuning circuit 735 in the embodiment shown, includes a radio frequency matching circuit made up of inductor 748 and capacitor 750” Par. 0063, and “antenna 710 can be tuned to various carrier frequencies under control of controller 702. This makes it possible to use various antenna structures of different dimensions at a specified carrier frequency as well as to efficiently radiate energy at a wide range of frequencies” Par. 0063.
In this particular case, a person of ordinary skill in the antenna art recognizes that the length is equivalent to the inductance, and the height is equivalent to the capacitance, and they act as an LC tuning circuits. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the height of the radiating element above the top surface of the implantable housing of Rawat et al. as modified to be greater than the length of the radiating element as a result effect in order to provide antenna tuning to efficiently radiate energy at a wide range of frequencies.
Regarding Claim 13, Rawat et al. as modified teaches wherein the radiating element has a length and width along the top surface of the implantable housing (Figs. 1a-5, 7), wherein the length of the radiating element is greater than the width (Figs. 1a-5, 7).
Rawat et al. is silent on, and wherein the height of the radiating element above the top surface of the implantable housing is greater than the length of the radiating element.
However, Rawat et al. teaches “the reactance of antenna 710 can be tuned out so that antenna 710 forms a resonant structure at the specified carrier frequency and efficiently transmits and receives far-field radiation. Antenna tuning circuit 735 in the embodiment shown, includes a radio frequency matching circuit made up of inductor 748 and capacitor 750” Par. 0063, and “antenna 710 can be tuned to various carrier frequencies under control of controller 702. This makes it possible to use various antenna structures of different dimensions at a specified carrier frequency as well as to efficiently radiate energy at a wide range of frequencies” Par. 0063.
In this particular case, a person of ordinary skill in the antenna art recognizes that the length is equivalent to the inductance, and the height is equivalent to the capacitance, and they act as an LC tuning circuits. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the height of the radiating element above the top surface of the implantable housing of Rawat et al. as modified to be greater than the length of the radiating element as a result effect in order to provide antenna tuning to efficiently radiate energy at a wide range of frequencies.
Regarding Claim 14, Rawat et al. as modified teaches wherein the radiating element is parallel to the top surface of the implantable housing (Figs. 1a-3a).
Regarding Claim 15, Rawat et al. as modified teaches wherein the header is composed of a material having a dielectric constant between 2 and 5 (Par. 0031), and wherein the header is configured to electrically isolate the capacitively loaded loop antenna from tissue of a patient when implanted (Par. 0034).
Regarding Claim 21, Rawat et al. teaches an implantable medical device (Figs. 1a-5, 7 Par. 0021), comprising:
an implantable housing (150 Figs. 1a-3a Par. 0039); 
a header (100A / 100B Figs. 1a-3a Par. 0038, 0042) coupled to an outer surface of the implantable housing (Figs. 1a-3a); 
control circuitry (720 Fig. 7 Par. 0060) within the implantable housing, the control circuitry including a telemetry circuit configured to enable radio frequency communication with an external device separate from the implantable medical device (Par. 0004); and 
a capacitively loaded (Par. 0023, 0048) loop antenna (loop formed with 205, 220B, 210B & 140 Fig. 2B Par. 0039, 0041) disposed within the header configured to facilitate radio frequency communication (Par. 0021), the capacitively loaded loop antenna comprising a feed (210B Fig. 2B Par. 0039), a radiating element (220B Fig. 2B Par. 0041), and a return (205 Fig. 2B Par. 0041) to a conductor (140/160 Fig. 2B Par. 0038, 0039) of the implantable medical device serving as a ground plane (Par. 0038, 0039) for the capacitively loaded loop antenna, creating an inductance between the feed and the ground plane of the implantable medical device (inductance of loop 205, 220B, 210B & 140 Fig. 2B), 
wherein the feed is configured to couple the telemetry circuit to the radiating element (Fig. 2B / Fig. 5 Par. 0053), and 
wherein the radiating element comprises a conductor (Figs. 2B, also seen in Figs. 4A-C), and a height above the ground plane (Figs. 2B, also seen in Figs. 4A-C) of the implantable medical device, creating a capacitance between the radiating element and the ground plane, configured to at least partially counter the inductance of the capacitively loaded loop antenna (Par. 0047).
Rawat et al. is silent on wherein the radiating element comprises a conductor having a larger cross section than the feed and the return.
However, Li et al. teaches wherein the radiating element comprises a conductor (120d, 121d Fig. 2c) having a larger cross section than the feed (122d Fig. 2c) and the return (126d Fig. 2c).
In this particular case, providing a radiating element having a larger cross section than the feed and the return is common and well known in the art as evident by Li et al. in order to provide increased efficiency, broader bandwidth, and/or improved impedance matching characteristics (Col. 2 L 14-15).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the conductor of the radiating element of Rawat et al. to have a larger cross section than the feed and the return based on the teachings of Li et al. as a result effect in order to provide increased efficiency, broader bandwidth, and/or improved impedance matching characteristics.
Regarding Claim 22, Rawat et al. as modified teaches wherein the implantable housing comprises a conductive surface (140/160 Fig. 2B Par. 0038, 0039), the conductive surface comprising the conductor serving as the ground plane of the capacitively loaded loop antenna (Par. 0039), wherein the return extends normal to an upper portion of the conductive surface of the implantable housing (Figs. 2B, also seen in Figs. 1D, 4A-C), creating the inductance between the feed and the conductive surface (inductance of loop 205, 220B, 210B & 140 Fig. 2B), and wherein the radiating element comprises the height above the top surface of the implantable housing (Figs. 2B, also seen in Figs. 4A-C), creating the capacitance between the radiating element and the conductive surface (Par. 0047).
Regarding Claim 23, Rawat et al. as modified teaches wherein the radiating element comprises a planar conductor having a length and width parallel to a portion of a top surface of the implantable housing (Figs. 1a-3a), a thickness normal to the top surface of the implantable housing (Figs. 1a-3a).
Claims 2, 7, 9 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rawat et al. US Patent Application Publication 2005/0134520 and Li et al. US Patent 7,047,076 (cited by applicant) as applied to claim 1 / claim 22 above, and further in view of Landherr et al. US Patent Application Publication 2017/0065207 (cited by applicant).
Regarding Claim 2, Rawat et al. as modified teaches wherein the telemetry circuit and the capacitively loaded loop antenna are configured to communicate at a desired communication frequency (Par. 0025, 0040).
Rawat et al. is silent on a desired communication frequency between 2.4 and 2.48 GHz when implanted in the body.
However, Landherr et al. teaches an operating frequency in the range of 2.40 to 2.48 GHz for an IMD (Par. 0062).
In this particular case, configuring the antenna to operate at a communication frequency between 2.4 and 2.48 GHz when implanted in the body is common and well known in the art for Bluetooth Low Energy (Par. 0062).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the capacitively loaded loop antenna of Rawat et al. to operate at a communication frequency between 2.4 and 2.48 GHz when implanted in the body based on the teachings of Landherr et al. as a result effect in order to operate in the standard Bluetooth Low Energy.
Regarding Claim 7, Rawat et al. as modified teaches wherein the radiating element has a resonating frequency (Par. 0025, 0040).
Rawat et al. is silent on a resonating frequency in the header between 2.4 and 2.48 GHz when implanted in the body.
However, Landherr et al. teaches an operating frequency in the range of 2.40 to 2.48 GHz for an IMD (Par. 0062).
In this particular case, configuring the antenna to operate at a resonating frequency between 2.4 and 2.48 GHz when implanted in the body is common and well known in the art for Bluetooth Low Energy (Par. 0062).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the resonating frequency of Rawat et al. to operate between 2.4 and 2.48 GHz when implanted in the body based on the teachings of Landherr et al. as a result effect in order to operate in the standard Bluetooth Low Energy.
Regarding Claim 9, Rawat et al. as modified teaches wherein the length, width, and thickness of the radiating element in the header is selected to resonate at a communication frequency (Par. 0025, 0040).
Rawat et al. is silent on a communication frequency between 2.4 and 2.48 GHz when implanted in the body.
However, Landherr et al. teaches an operating frequency in the range of 2.40 to 2.48 GHz for an IMD (Par. 0062).
In this particular case, configuring the antenna to operate at a communication frequency between 2.4 and 2.48 GHz when implanted in the body is common and well known in the art for Bluetooth Low Energy (Par. 0062).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the communication frequency of Rawat et al. to be between 2.4 and 2.48 GHz when implanted in the body based on the teachings of Landherr et al. as a result effect in order to operate in the standard Bluetooth Low Energy.
Regarding Claim 24, Rawat et al. as modified teaches wherein the radiating element has a resonating frequency in the header when implanted in the body (Par. 0025, 0040), and wherein the header is composed of a material having a dielectric constant between 2 and 5 (Par. 0031).
Rawat et al. is silent on a resonating frequency in the header between 2.4 and 2.48 GHz.
However, Landherr et al. teaches an operating frequency in the range of 2.40 to 2.48 GHz for an IMD (Par. 0062).
In this particular case, configuring the antenna to operate at a resonating frequency between 2.4 and 2.48 GHz when implanted in the body is common and well known in the art for Bluetooth Low Energy (Par. 0062).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the resonating frequency of Rawat et al. to operate between 2.4 and 2.48 GHz when implanted in the body based on the teachings of Landherr et al. as a result effect in order to operate in the standard Bluetooth Low Energy.
Allowable Subject Matter
Claims 10, 11 & 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, the prior art of record does not have the features “wherein the length of the radiating element is between 5 and 8 mm, the width of the radiating element is between 1 and 2.5 mm, and the thickness of the radiating element is between 0.2 and 0.6 mm.” as required by claim. Claim 11 depends therefrom.
Regarding Claim 25, the prior art of record does not have the features “wherein the length of the radiating element is between 5 and 8 mm, the width of the radiating element is between 1 and 2.5 mm, the thickness of the radiating element is between 0.2 and 0.6 mm, and the height of the radiating element above the top surface of the implantable housing is between 7 and 11 mm” as required by claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845